On Motion made this day to this Court by Mr. Whitaker, Mr. Hume and Mr. Ellery of Counsel with the Defendants it was alledged that the said Defendants have put in a full and perfect answer to the Complainants Bill; It was therefore prayed that the same might be read; but Major Blakewey and Mr. Allein of the Complainant’s Counsel objecting that the Defendants do endeavour to surprise the Complainants in this Cause: the Defendants having filed their answer but this afternoon; and the Complainants have had no time to obtain a copy of the same; Whereupon and upon reading the said answer  It is Ordered by this Court That The said Complainants shall have three days allowed them to make their Exceptions, or reply to the same.
Intr.
Tho. Lamboll Deputy Register